PER CURIAM:
Daryl Linard Bright appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his civil complaint without prejudice. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-16, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bright seeks to appeal is neither a final order nor an appealable interlocutory or collateral order, as Bright may be able to save the action by amending his complaint to cure the pleading deficiencies identified by the district court. Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.